Title: Introductory Note: From Tench Coxe, [13 February 1795]
From: 
To: 


This is one of a series of letters concerning Tench Coxe’s speculations in Pennsylvania lands. Most of the purchases were made by Coxe for a partnership which he had formed with John B. Church, Elizabeth Hamilton’s brother-in-law. When this partnership was established, Church was in England, and it was Hamilton as Church’s business representative and attorney in fact who drew up the agreement in 1793 with Coxe on Church’s behalf. Hamilton continued to represent Church in the negotiations with Coxe until 1797, when Church, who by then had arrived in the United States, relieved him of direct responsibility.

After several meetings in March, 1793, between Coxe and Hamilton, acting as “Agent & Attorney in fact” for Church, they agreed “to a joint concern to be entered into between … [Coxe] and … Church for the purchase of lands in the Commonwealth of Pennsylvania.” At one of these meetings “about the latter end … of March it was verbally agreed … that the Sum of 10,000 Dollars should be forthwith invested in the purchase of lands in Pennsylvania on the joint and equal account” of Coxe and Church, “that the whole of the said Money should be advanced without any material delay by … Church,” and that Coxe would repay Church $5,000 “with Interest after a reasonable term of Credit.” “Chiefly in the course of the year 1793,” Hamilton advanced to Coxe “the said Sum of 10,000 Dollars at different times.” On February 20, 1795, Coxe bonded himself “in the penalty of 10,000 Dollars” to pay Church or Hamilton “5,000 Dollars with lawful Interest from the 25th day of September 1793, on or before the last day of December 1796.”
By April 10, 1793, Coxe had spent the entire $10,000 on the purchase of three parcels of land in Pennsylvania—one from Blackall William Ball and Francis Joseph Smith; another from William Steedman; and a third from Alexander Patterson, William Alexander Patterson, and Daniel Stroud. Because of delays in transferring the tract owned by Ball and Smith, Coxe in June, 1793, made an additional purchase of land from William Steedman “and others” for $3,200, all of which was advanced by Coxe and one-half of which was charged to Church’s account. Each of these four purchases had its own distinctive features, and each in its own way contributed to the confusion and complexities that attended the prolonged dispute between Coxe and Church over their partnership.
On March 12, 1793, before Coxe and Church had formed their partnership, Coxe had purchased at twenty-five cents an acre sixteen thousand acres of land owned by Ball and Smith “on the small Waters of the Susquehannah” and “on Brodhead’s Creek, waters of Delaware.” After the establishment of the partnership, Coxe, who had promised William Vans Murray four thousand acres from the Ball and Smith purchase, asked Hamilton if Church wished half of the remaining twelve thousand acres as part of his lands under the terms of the partnership. Hamilton agreed to this arrangement, but Coxe subsequently assigned some of his own lands to Murray to cancel Murray’s claim to the four thousand acres, which were then added to the lands owned by the partners. The upshot was that Coxe and Church eventually bought sixteen thousand acres for $4,000 from Ball and Smith.
Because of “unexpected Difficulties … in procuring immediately the lands included in the aforesaid contract with Ball and Smith,” Coxe arranged a substitute purchase from William Steedman and various associates, including Nathan Beach and Jeremiah Jackson. This purchase, which was made in June, 1793, was for forty-two tracts, or approximately 16,800 acres, at nineteen cents an acre and a total cost of $3,200. Although the evidence at this point is not clear, it appears that this land was purchased for the partnership in two equal parts of twenty-one tracts each. One of these was from Beach, Steedman, and Company and was presumably assigned to Church. The other was bought by Coxe and Thomas Ruston and Company from Jackson, Steedman, and Company. At least some of the “Difficulties” concerning the Ball and Smith contract arose from the fact that Smith’s right to sell his portion of the lands in question was in doubt, for part of this property had earlier been transferred to William Bingham, Samuel Rees, and James Chapman. The question of whether the Coxe-Church partnership or Bingham, Rees, and Chapman had a right to the lands in question was still before the courts in 1803.
Following the purchase from Ball and Smith, Coxe acquired eight thousand acres for the partnership from William Steedman. The sale was arranged by “contracts … in three parts on the 30th. March & 1st & 4th April 1793, for which lands have been recd. in 20 tracts and were patented to … John B Church Esqr. as far as one half & remained to … Coxe as far as the other half of the said contract between Wm. Steedman & Coxe.” The lands sold by Steedman, which were separate and distinct from those subsequently purchased from Steedman, Beach, and Jackson, were located “on the Mahoney [Mahanoy] & Mahontango [Mahantango] waters Northumberland County” and “on Nescopeak [Nescopeck] Creek Luzern County.”
On April 10, 1793, Coxe signed a contract with Alexander Patterson, William Alexander Patterson, and Daniel Stroud for the purchase of “57½ Tracts, containing about 23,566 Acres,” which was “to be taken out of 86 tracts containing 34,400 Acres.” These lands were “on the waters of Lehi [Lehigh], Tobihannah & Brodhead’s Creek Northampton County on or near the Edge of Luzerne County.” In August, 1794, before Coxe and Church had divided these lands, Coxe made “a conditional contract … on Account of the … Partnership, in conjunction with … Alexander Patterson whereby the following lands were sold to Whelan and Miller and Company of the City of Philadelphia—that is to say the said undivided 57½ Tracts belonging to the … partnership, & tracts containing about 3,243 Acres belonging to … [Coxe], in his private right, and 47½ Tracts containing about 18,986 Acres, belonging to the said Patterson and others for whom he acted, that in consequence of the contract the said lands were all conveyed to Robert Westcott in trust for the said Whelen Miller and Co by … December 1794, except one tract which was accidentally omitted.” Hamilton objected to this arrangement, and “some time about the month of January in the year 1795 … [he] expressed a desire to take back from … Whelen, Miller and Company … Church’s Share of the said lands at the same price for which they were sold.” For more than a year Whelen and Miller refused to sell back the land in question, but in “February 1796 a conveyance was made to … Church of Eleven tracts containing about 4495 Acres being on account of … Church’s interest in the contract … with … Whelen Miller & Company.” This contract, however, did not settle the matter, for Whelen and Miller not only expressed “dissatisfaction at the quality of part of the lands … [sold to them by Alexander Patterson in the original] contract,” but they were also “unpunctual in their ordinary payments,” with the result that “a great part of the purchase money … [was] unpaid.” After numerous conferences, Coxe and Whelen, Miller, and Company worked out a complicated agreement by which Whelen and Miller reconveyed to Alexander Patterson fifteen acres of the land which they had stated was inferior and reconveyed to Coxe “an undivided Moiety of 73 tracts.” Whelen and Miller were then given “Credit for sundry sums which they had paid on account of the … [original] contract.” After these arrangements had been completed, it was discovered that a “balance … was due to … Whelen Miller & Company of about twelve hundred pounds [$3,200] lawful Pennsylvania money.” On May 12, 1797, Coxe gave his bond for this amount, “upon which he … [was] sued,” with the “suit … [still] depending in the Supreme Court of the Commonwealth of Pennsylvania” in 1799. As a result of Coxe’s negotiations with Whelen and Miller, Church ended up with “eleven tracts conveyed to him … in the month of February 1796, and seventeen tracts & three quarters of a tract amounting to about 7300 acres conveyed to him in the Month of February 1798.” On the other hand, Coxe insisted that Church owed him “one half the Amount of the said bond with interest from the date thereof.”
As Church’s agent, Hamilton not only advanced the necessary funds to Coxe, but he also sought to protect his client’s interests by attempting—albeit without success—to collect the money which Coxe owed to Church and to ascertain just what lands actually belonged to Church. In March, 1795, a few weeks after he had left the Treasury Department and Philadelphia to resume the practice of law in New York, Hamilton asked Joseph Anthony, a Philadelphia merchant, to serve as Church’s agent in the negotiations with Coxe and instructed him to “receive for Mr. Church whatever proportion [of lands] is stated by Mr. Coxe to be his & obtain the patents.” But Anthony, like Hamilton, found it impossible to pin Coxe down. He reported to Hamilton that Coxe “cant give all Mr. Church’s proportion” and that he “talks in Such a Stammering Misterious way that I find it Difficult understanding him, and as I am Some in want of Confidence, I dont feel so Easy, tho he may mean well.” Nevertheless, throughout 1796 and the early months of 1797 Coxe, who was preoccupied by his desperate efforts to avoid bankruptcy, continued to report to Hamilton on what may charitably be described as his Byzantine maneuvers on behalf of the partnership.
By the summer of 1797 Church, who had arrived in the United States in May of that year, assumed direct responsibility for protecting his own interests in the partnership, and Hamilton was consequently freed of any further accountability in the negotiations with Coxe. The subsequent history of the partnership can, therefore, be briefly stated. In April, 1799, Church sued Coxe on the bond in the United States Circuit Court for the Eastern District of Pennsylvania and obtained a judgment giving him “right title and interest to and in a certain Bond or obligation of Tench Coxe … for the sum of ten thousand Dollars … bearing the date on the 20th day of February 1795.” Coxe then made an unsuccessful effort to obtain an injunction against this judgment by instituting equity proceedings in the same court. In February, 1802, the bond became the liability of trustees—William Tilghman, Daniel W. Coxe, and William Coxe—to whom Coxe in an effort to protect his lands against attachment had assigned most of his real property. During the next seven years the debt was gradually reduced, and on June 1, 1809, the account was closed with the payment of the last installment to Church.
